COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Dale Clauder Dunn

Appellate case number:      01-21-00345-CV

Trial court case number:    18-FD-2521

Trial court:                306th District Court of Galveston County

       On June 28, 2021, relator, Dale Clauder Dunn, filed a petition for writ of mandamus.
On June 29, 2021, relator filed a motion to stay, requesting that we stay the trial court’s
April 23, 2021 temporary order. We grant relator’s motion to stay the April 23, 2021
temporary order. See TEX. R. APP. P. 52.10(b). This stay is effective until the case in this
Court is finally decided or the Court otherwise orders the stay lifted. Any party may file a
motion for reconsideration of the stay. See id. 52.10(c).
       Further, the Court requests that the real party in interest respond to the petition for
writ of mandamus. It is ordered that the response of any interested party, if any, shall be
due no later than 20 days from the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually       Acting for the Court

Date: ___June 30, 2021_____